Case 20-01200-5-DMW_ Doc 26 Filed 04/21/20 Entered 04/22/20 09:08:56 Pagelofi
“- (b). List any tangible personal property from 18{a) that is directly traceable to the liquidation or conversion of property that may be

exempt and that was not acquired by transferring or using additional property.
Description of Replacement Property

 

  

quidated or Converted th

 

 

APR 2 1 2020

 

 

 

STEPHANIE | BUTLER CLARK

bs . al U.S. BANKRUPTCY COURT
19. The debtor's property is subject to the following claims: EASTERN DISTRICT OF NC

 

 

a. Of the United States or its agencies as provided by federal law
b. Of the State of North Carolina or its subdivisions for taxes, appearance bonds or fiduciary bonds
c. Of a lien by a laborer for work done and performed for the person claiming the exemption. but only as to the specific proparty affected
d. Of a lien by a mechanic for work done on the premises, but only as to the specific property affected
a. For payment of obligations contracted for the purchase of specific real property affected.
f. For contractual security interests in specific property affected: provided, that the exemptions shall apply to the debtor's household goods
notwithstanding any contract for a nonpossessory, nonpurchase money security interest in any such goods
g. For statutory liens, on the specific property affected, other than judicial liens
h. For child support, alimony or distributive award order pursuant to Chapter 50 of the General Statutes of North Carolina
i. For criminal restitution orders docketed as civil judgments pursuant to G.S. 15A-1340.38
j. Debts of a kind specifted in 11 U.S.C. § 523(a}{1) (certain taxes), (5) (domestic support obligations)
k, Debts of a kind specified in 11 U.S.C. § 522(c)
Description of Value of
Claimant Nature of Claim Amount of Claim Property Property Net Value

 

 

 

 

 

 

 

 

 

 

None of the property listed in paragraph 18(a), except quatified replacement proparty under 18(b), has been included in this clalm of
exemptions.

None of the claims fisted in paragraph 19 Is subject to this claim of exemptions.

( declare that to the extent any exemptions | have claimed appear on its face to exceed the amount allowed by the applicable statute, | claim
only the maximum amount allowed by statute.

UNSWORW DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF INDIVIDUAL
TQ SCHEDULE C-i - PROPERTY CLAIMED AS EXEMPT

  
  
  

, declare under penalty of perjury that | have read the foregoing Schedule
C-1 - Property Claimed as Exempt, consisting of sheets, and that they are true and correct to the best of my knowledge, Information and

belief.

Executed on: ] / % ZL
pep ; a

 

Schedule C-1 - Property Claimed as Exempt - 3/2016 Page 6
